Appeal by permission of this court from an order of the Appellate Term reversing a judgment of the Municipal Court of the City of New York, Borough of Brooklyn, in favor of the plaintiff, and dismissing the complaint, in an action to recover damages for the loss of personal property while plaintiff occupied a room in the defendant’s establishment. Order unanimously affirmed, with costs. (Mowers v. Fethers, 61 N. Y. 34; Roberts v. Case Hotel Co., Inc., 106 Mise. 481; Rosenberg v. Hotel Taft Corp., N. Y. L. J., Nbv. 13, 1941, p. 1477, col. 1; Kaplan v. Stogop Realty Co., Inc., 133 Mise. 611; Crapo v. Rockwell, 48 Mise. 1; Waitt Construction Go., Inc., v. Chase, 197 App. Div. 327; Stewart v. McCready, 24 How. Prac. 62.) ' Present — Lewis, P. J., Hagarty, Carswell, Aldrich and Nolan, JJ.